 


 HR 5852 ENR: Weir Farm National Historical Park Redesignation Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 5852 
 
AN ACT 
To redesignate the Weir Farm National Historic Site in the State of Connecticut as the Weir Farm National Historical Park. 
 
 
1.Short titleThis Act may be cited as the Weir Farm National Historical Park Redesignation Act. 2.Weir Farm National Historical Park (a)In generalThe Weir Farm National Historic Site shall be known and designated as the Weir Farm National Historical Park. 
(b)Amendments to the weir farm national historic site establishment act of 1990The Weir Farm National Historic Site Establishment Act of 1990 (54 U.S.C. 320101 note; Public Law 101–485; 104 Stat. 1171; 108 Stat. 4756; 112 Stat. 3296; 123 Stat. 1190) is amended— (1)in section 2(2)— 
(A)by striking historic site and inserting historical park; and (B)by striking National Historic Site and inserting National Historical Park; 
(2)in section 4— (A)in the heading, by striking historic site and inserting historical park; 
(B)in subsection (a), by striking Historic Site and inserting Historical Park; and (C)by striking historic site each place it appears and inserting historical park; 
(3)in section 5, by striking historic site each place it appears and inserting historical park; and (4)in section 6— 
(A)in the heading, by striking historic site and inserting historical park; and (B)by striking historic site each place it appears and inserting historical park. 
(c)ReferencesAny reference in any law, regulation, document, record, map, or other paper of the United States to the Weir Farm National Historic Site shall be considered to be a reference to the Weir Farm National Historical Park.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 